
	

113 HR 2464 IH: To amend the Consumer Product Safety Act to remove the exclusion of pistols, revolvers, and other firearms from the definition of “consumer product” in order to permit the issuance of safety standards for such articles by the Consumer Product Safety Commission.
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2464
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Ms. Kelly of Illinois
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Consumer Product Safety Act to remove the
		  exclusion of pistols, revolvers, and other firearms from the definition of
		  consumer product in order to permit the issuance of safety
		  standards for such articles by the Consumer Product Safety
		  Commission.
	
	
		1.Removal of exclusion from the
			 definition of consumer productSection 3(a)(5) of the Consumer Product
			 Safety Act (15 U.S.C. 2052(a)(5)) is amended by striking subparagraph (E) and
			 redesignating subparagraphs (F) through (I) as subparagraphs (E) through (H),
			 respectively.
		
